Case: 11-30741     Document: 00511819401         Page: 1     Date Filed: 04/12/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 12, 2012
                                     No. 11-30741
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JAMES REEDOM,

                                                  Plaintiff-Appellant

v.

O’NEAL JONES, JR.,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:10-CV-375


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Proceeding pro se, James Reedom moves for leave to proceed in forma
pauperis (IFP) on appeal following the district court’s denial of his IFP motion
and certification that his appeal was not taken in good faith. He seeks to appeal
the dismissal of his complaint that O’Neal Jones, Jr. committed land fraud. The
district court dismissed the suit without prejudice pursuant to Federal Rule of
Civil Procedure 41(b) because Reedom failed to appear for a docket call to report



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30741    Document: 00511819401      Page: 2   Date Filed: 04/12/2012

                                  No. 11-30741

the status of his case or show good cause why his case should have remained on
the district court’s docket.
      Reedom’s IFP motion challenging the certification decision “must be
directed solely to the trial court’s reasons for the certification decision.” Baugh
v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). This court’s inquiry into whether
the appeal is taken in good faith “is limited to whether the appeal involves legal
points arguable on their merits (and therefore not frivolous).” Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citations
omitted).
      Reedom has not shown that the district court abused its discretion in
dismissing his complaint for failure to prosecute. See FED . R. CIV. P. 41(b);
McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988). Additionally,
Reedom has not addressed the district court’s reasons for its certification
decision. Thus, he has failed to show that his appeal is taken in good faith. See
Howard, 707 F.2d at 220. Accordingly, his motion to proceed IFP is DENIED,
and his appeal is DISMISSED as frivolous pursuant to 5TH CIR. R. 42.2.




                                        2